PER CURIAM.
We affirm the trial court order enforcing the agreement between the Robbie siblings. The trial court properly concluded that the agreement was an integral part of the stipulation of settlement executed on behalf of the parents’ estates, and the order under review is supported by competent, substantial evidence. James P. Driscoll, Inc. v. Gould, 521 So.2d 301 (Fla. 3d DCA 1988); Raheb v. DiBattisto, 483 So.2d 475 (Fla. 3d DCA 1986); Clegg v. Chipola Aviation, Inc., 458 So.2d 1186 (Fla. 1st DCA 1984).
Moreover, the trial court properly concluded that it had jurisdiction over the subject matter of the motion, see Buckley Towers Condominium, Inc. v. Buchwald, 321 So.2d 628 (Fla. 3d DCA 1975), appeal dismissed, 327 So.2d 31 (Fla.1976), and the parties’ substantial rights were not adversely affected by the issue’s procedural resolution. Accordingly, the order enforcing the agreement is affirmed.
Affirmed.